 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1241 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2010 
Mr. Garrett of New Jersey submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Supporting the right of Israel to defend itself against terrorists and the Israeli construction of new security fences along the border of Egypt. 
 
 
Whereas Israeli Prime Minister Benjamin Netanyahu has ordered the construction of two fences along the Israel-Egypt and Israel-Gaza Strip borders where it is easy for terrorists and illegal immigrants to cross; 
Whereas some estimates suggest that 17,000 to 19,000 illegal immigrants have come into Israel via the southern border since 2005; 
Whereas many of the aggressors in the Gaza Strip belong to Hamas or the Islamic Jihad, both recognized terrorist organizations operating with the intent to destroy Israel, and fired rockets into southern Israel in early 2009, with particular emphasis on the cities of Ashkelon, Netivot, and Sderot; 
Whereas areas in Egypt are believed to be Al-Qaeda strongholds, and it is known that terrorists use tunnels from Egypt to smuggle drugs, ammunition, and arms into the Gaza Strip; 
Whereas the situation in the Gaza Strip continues to remain a threat to international security and regional stability; 
Whereas the West Bank security fence, which is approximately half built, and checkpoints along the fence, were constructed as a response to the ongoing terrorist acts by Palestinians coming into Israel from the West Bank; 
Whereas before the security fence was built, terrorists had to simply walk across the border; 
Whereas the Israeli Security Agency (ISA) noted that there was a significant decrease in terrorist attacks in the West Bank over the last 3 years; 
Whereas in total, the ISA reported 1,309 terrorist attacks in 2006, 946 terrorist attacks in 2007, 893 terrorist attacks in 2008, and 636 terrorist attacks in 2009; 
Whereas the ISA reported 333 shootings and 131 explosive attacks in the West Bank in 2007, 83 shootings and 54 explosive attacks in 2008, and 22 shootings and 13 explosive attacks in 2009; 
Whereas the ISA reported that there were 15 deaths due to conflict in 2009, 9 of which were casualties of Operation Cast Lead in the Gaza Strip; 
Whereas in 2009, the ISA did not report any suicide bombings in Israel; 
Whereas Iran funds, trains, and openly supports terrorist groups that operate in the Gaza Strip, including Hamas, Hezbollah, and Islamic Jihad among many others, all of which have murdered United States citizens, Israelis, and non-Israeli Muslims and are determined to destroy Israel; 
Whereas since its inception as a country, Israel has been confronted with repeated terrorist attacks that have inflicted death and suffering on innocent men, women, and children; 
Whereas Israel has been the victim of brutal and vicious declarations by Iran that the country does not have a right to exist; 
Whereas Israel, like any sovereign nation, has the right to defend itself against internal and external threats to its existence; 
Whereas article 51 of the United Nations Charter expressly states that all countries possess an inherent right to self-defense; 
Whereas Israel has reached out to the United States and the international community for support against the threat of Iran and terrorists in the region; and 
Whereas despite the deaths of over 1,000 innocent Israelis at the hands of murderous, suicide bombers and other terrorists, the people of Israel continue to seek peace with their neighbors: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the right of Israel to defend itself against terrorists that wish to infiltrate its borders and attack Israeli citizens; 
(2)supports Israel’s plight to protect its borders with the construction and upkeep of a security fence and checkpoints along the West Bank, the Gaza Strip, and Egypt;  
(3)recognizes the remarkable success of the existing security fence in keeping out terrorists; 
(4)condemns the actions and rhetoric of Iranian leaders and terrorist organizations that are willing to stop at nothing to kill Israelis and terrorize its people;  
(5)reaffirms the robust alliance between the United States and Israel; and 
(6)recognizes Israel’s assertive efforts to combat international terrorism. 
 
